Case 7:19-cr-00586-VB Document 65 Filed 02/12/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee enw eee Ee eee K
UNITED STATES OF AMERICA,
: CONSENT PRELIMINARY ORDER
“Vee OF FORFEITURE/
: MONEY JUDGMENT
ROCCO ROMEO,
S119 Cr, 586 (VB)
Defendant.
wee eee ee eee eR ae x

WHEREAS, on or about July 31, 2020, ROCCO ROMEO (the “Detendant”) was
charged in a two-count Superseding Information, S1 19 Cr. 586 (VB) (the “Information”), with
wire fraud, in violation of Title 18, United States Code, Section 1343 and 2 (Count One), and
money laundering, in violation of Title 18, United States Code, Section 1956(a)(1)(A)(Gi), (B)()
and 2 (Count Two);

WHEREAS, the Information included a forfeiture allegation as to Counts One and
Two of the Information;

WHEREAS, on or about July 31, 2020, the Defendant pled guilty to Counts One
and Two of the information, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Counts One and Two of the
Information and agreed to forfeit, to the United States, a sum of money equal to $855,629.76 in
United States currency;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $855,629.76 in United States currency representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the Defendant personally obtained and

property involved in Count Two of the Information; and
Case 7:19-cr-00586-VB Document 65 Filed 02/12/21 Page 2 of 4

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained and property involved in Count Two of the Information cannot be
located upon the exercise of due diligence,

iT [IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Mathew Andrews of counsel, and the Defendant, and his counsel, Michael Rubas, Esq.,
that:

l, As a result of the offense charged in Counts One and Two of the
Information, to which the Defendant pled guilty, a money judgment in the amount of $855,629.76
in United States currency (the “Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the Defendant personally obtained and
property involved in Count Two of the Information, shall be entered against the Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ROCCO
ROMEO and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3, All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

 
Case 7:19-cr-00586-VB Document 65 Filed 02/12/21 Page 3 of 4

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney's Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas,

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
Case 7:19-cr-00586-VB Document 65 Filed 02/12/21 Page 4 of 4

9, The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

a

 

Kat aye ra
eo stapes gt es

Matthew Andrews

Assistant United States Attorney

One St. Andrew’s Plaza
New York, NY 10007
(212) 637-6526

ROCCO ROME t/ fe
By:

— A a

fen “oe,

By: AO Lie A

 

Michael Ar ‘tsq,
Attorney for Défendant
75 Main Street, Suite |
Manasquan, NJ 6

sO VLU

HONORABLE {(\C L. BRICCETTI
UNITED STATES DISTRICT JUDGE

2/8/21
DATE

o- 1 2
DATE
A-GV-al
DATE
2 | ( 2| Z|
DATE
